United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, Fort Carson, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-168
Issued: August 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 2009 appellant filed a timely appeal from a May 12, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs finding she abandoned her hearing
request and a November 7, 2008 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant abandoned her
request for an oral hearing; and (2) whether appellant has established that she sustained a
recurrence of disability commencing January 4, 2007.
FACTUAL HISTORY
On January 22, 2007 appellant, a 59-year-old pharmacist, filed a traumatic injury claim
(Form CA-1) alleging that on December 29, 2006 she sustained a head injury after slipping on
ice-covered pavement.

Appellant submitted reports signed by a physician’s assistant, results from diagnostic
tests and a report dated January 9, 2007, signed by Dr. Theodore R. McNitt, a Board-certified
internist, who presented findings on examination and diagnosed hyponatremia, hypertension and
diabetes.
In a report dated January 4, 2007, Dr. Michael J. Starkey, a Board-certified diagnostic
radiologist, reported findings following a computerized axial tomography (CAT) scan of
appellant’s head revealed no abnormality.
On January 9, 2007 Dr. John W. Evans, a radiologist, reported that a magnetic resonance
imaging (MRI) scan of appellant’s brain revealed no abnormality.
On January 22 and September 25, 2007 Dr. Joseph Pineau, a Board-certified internist,
presented findings on examination and diagnosed “systemic hypertension” and diabetes.
On January 15, 2008 Dr. Theresa M. Gisi, a psychologist, presented findings on
examination and diagnosed a “cognitive disorder,” “postconcussion disorder” and “psychosocial
stressors related to combined stress and cognitive disorder.
On February 11, 2008 appellant alleged that she sustained a recurrence of disability.
By decision dated November 7, 2008 the Office denied both claims because the evidence
of record did not establish that her alleged injury occurred in the performance of duty.
Appellant disagreed and on December 5, 2008 requested an oral hearing. The appeal
form and envelope containing appellant’s hearing request listed her return address as: “2545
Verde Drive, Col. Springs, Col., 80910.”
By letter dated February 20, 2009, the Office notified appellant that an oral hearing was
scheduled for March 24, 2009 at 1:15 p.m. It instructed appellant that she or her representative
should be present. This letter was mailed to: “1135 Cambridge Ave, Colo. Springs, 80916.”
Appellant did not appear for the hearing.
By decision dated May 12, 2009, the Office found that appellant abandoned her oral
hearing request as she failed to appear at the hearing and did not contact the Office prior or
subsequent to the hearing date to explain her absence.
LEGAL PRECEDENT -- ISSUE 1
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.1 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and

1

20 C.F.R. § 10.616(a).

2

any representative at least 30 days before the scheduled date.2 The Office has the burden of
proving that it mailed to appellant and his representative a notice of a scheduled hearing.3
The authority governing abandonment of hearings rests with the Office’s procedure
manual,4 which provides as follows:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].”5
ANALYSIS -- ISSUE 1
Appellant asserts on appeal that she did not abandon her hearing request because she
never received notice of the scheduled hearing. The Board finds that the record establishes that
the notice of hearing was not properly addressed and mailed to appellant. The Office has the
burden of proving that it mailed to appellant notice of the scheduled hearing. It is presumed, in
the absence of evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by that individual. The presumption arises after it appears from
the record that the notice was duly mailed and the notice was properly addressed.6 As the notice
was not properly addressed, there is no presumption that appellant received notice of her
scheduled hearing.7
Appellant provided her return address on her December 5, 2008 appeal request form and
on the postmarked envelope containing the December 5, 2008 hearing request. The Office,
however, mailed the notice of oral hearing to her previous address of record.8 As the Office did

2

Id. at § 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant and
the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a) (January 1999).
3

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

4

See Claudia J. Whitten, 52 ECAB 483 (2001).

5

Federal (FECA) Procedure Manual, supra note 2 at Chapter 2.1601.6(e) (January 1999).

6

Samuel Smith, 41 ECAB 226 (1989).

7

See Michelle R. Littlejohn, supra note 3 (finding that a notice of hearing sent to an incomplete address did not
constitute proper notice and, therefore, appellant’s failure to appear did not constitute abandonment of her hearing
request).
8

The record reflects that appellant had received some mail from the Office listing the incorrect address.
However, this is insufficient to establish that all correspondence sent by the Office to the improper address reached
appellant.

3

not use appellant’s new address, it did not properly address the notice of hearing.9 The Board
finds that the failure of the Office to send the notice of oral hearing to appellant’s new address
supports appellant’s contention, on appeal, that she did not receive notice of the hearing.
The Board further finds that, under these circumstances, appellant’s failure to appear at
the hearing or show cause for not appearing within 10 days after the scheduled hearing does not
constitute abandonment of her request for a hearing.10
CONCLUSION
The Board finds that the Office’s decision of May 12, 2009 is reversed and the case will
be remanded to the Office to schedule a hearing before an Office hearing representative with
proper notice provided to appellant.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2009 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded to the Office for action
consistent with this opinion of the Board.
Issued: August 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Clara T. Norga, 46 ECAB 473 (1995).

10

In light of the Board’s decision, the merit issue is moot.

4

